
	

113 S479 IS: Small Business Efficiency Act
U.S. Senate
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 479
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2013
			Mr. Grassley (for
			 himself, Mr. Nelson,
			 Mr. Portman, and
			 Mr. Pryor) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to clarify the
		  employment tax treatment and reporting of wages paid by professional employer
		  organizations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Efficiency
			 Act.
		2.Certified professional
			 employer organizations
			(a)Employment
			 taxesChapter 25 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new section:
				
					3511.Certified
				professional employer organizations
						(a)General
				rulesFor purposes of the taxes, and other obligations, imposed
				by this subtitle—
							(1)a certified
				professional employer organization shall be treated as the employer (and no
				other person shall be treated as the employer) of any work site employee
				performing services for any customer of such organization, but only with
				respect to remuneration remitted by such organization to such work site
				employee, and
							(2)exclusions,
				definitions, and other rules which are based on the type of employer and which
				would (but for paragraph (1)) apply shall apply with respect to such taxes
				imposed on such remuneration.
							(b)Successor
				employer statusFor purposes of sections 3121(a)(1),
				3231(e)(2)(C), and 3306(b)(1)—
							(1)a certified
				professional employer organization entering into a service contract with a
				customer with respect to a work site employee shall be treated as a successor
				employer and the customer shall be treated as a predecessor employer during the
				term of such service contract, and
							(2)a customer whose
				service contract with a certified professional employer organization is
				terminated with respect to a work site employee shall be treated as a successor
				employer and the certified professional employer organization shall be treated
				as a predecessor employer.
							(c)Liability of
				certified professional employer organizationSolely for purposes
				of its liability for the taxes, and other obligations, imposed by this
				subtitle—
							(1)a certified
				professional employer organization shall be treated as the employer of any
				individual (other than a work site employee or a person described in subsection
				(f)) who is performing services covered by a contract meeting the requirements
				of section 7705(e)(2), but only with respect to remuneration remitted by such
				organization to such individual, and
							(2)exclusions,
				definitions, and other rules which are based on the type of employer and which
				would (but for paragraph (1)) apply shall apply with respect to such taxes
				imposed on such remuneration.
							(d)Treatment of
				credits
							(1)In
				generalFor purposes of any credit specified in paragraph
				(2)—
								(A)such credit with
				respect to a work site employee performing services for the customer applies to
				the customer, not the certified professional employer organization,
								(B)the customer, and
				not the certified professional employer organization, shall take into account
				wages and employment taxes—
									(i)paid by the
				certified professional employer organization with respect to the work site
				employee, and
									(ii)for which the
				certified professional employer organization receives payment from the
				customer, and
									(C)the certified
				professional employer organization shall furnish the customer with any
				information necessary for the customer to claim such credit.
								(2)Credits
				specifiedA credit is specified in this paragraph if such credit
				is allowed under—
								(A)section 41
				(credit for increasing research activity),
								(B)section 45A
				(Indian employment credit),
								(C)section 45B
				(credit for portion of employer social security taxes paid with respect to
				employee cash tips),
								(D)section 45C
				(clinical testing expenses for certain drugs for rare diseases or
				conditions),
								(E)section 45R
				(employee health insurance expenses of small employers),
								(F)section 51 (work
				opportunity credit),
								(G)section 51A
				(temporary incentives for employing long-term family assistance
				recipients),
								(H)section 1396
				(empowerment zone employment credit),
								(I)1400(d) (DC Zone
				employment credit),
								(J)Section 1400H
				(renewal community employment credit), and
								(K)any other section
				as provided by the Secretary.
								(e)Special rule
				for related partyThis section shall not apply in the case of a
				customer which bears a relationship to a certified professional employer
				organization described in section 267(b) or 707(b). For purposes of the
				preceding sentence, such sections shall be applied by substituting 10
				percent for 50 percent.
						(f)Special rule
				for certain individualsFor purposes of the taxes imposed under
				this subtitle, an individual with net earnings from self-employment derived
				from the customer's trade or business is not a work site employee with respect
				to remuneration paid by a certified professional employer organization.
						(g)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this
				section.
						.
			(b)Certified
			 professional employer organization definedChapter 79 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					7705.Certified
				professional employer organizations defined
						(a)In
				generalFor purposes of this title, the term certified
				professional employer organization means a person who has been certified
				by the Secretary for purposes of section 3511 as meeting the requirements of
				subsection (b).
						(b)General
				requirementsA person meets the requirements of this subsection
				if such person—
							(1)demonstrates that
				such person (and any owner, officer, and such other persons as may be specified
				in regulations) meets such requirements as the Secretary shall establish with
				respect to tax status, background, experience, business location, and annual
				financial audits,
							(2)computes its
				taxable income using an accrual method of accounting unless the Secretary
				approves another method,
							(3)agrees that it
				will satisfy the bond and independent financial review requirements of
				subsection (c) on an ongoing basis,
							(4)agrees that it
				will satisfy such reporting obligations as may be imposed by the
				Secretary,
							(5)agrees to verify
				on such periodic basis as the Secretary may prescribe that it continues to meet
				the requirements of this subsection, and
							(6)agrees to notify
				the Secretary in writing within such time as the Secretary may prescribe of any
				change that materially affects whether it continues to meet the requirements of
				this subsection.
							(c)Bond and
				independent financial review requirements
							(1)In
				generalAn organization meets the requirements of this paragraph
				if such organization—
								(A)meets the bond
				requirements of paragraph (2), and
								(B)meets the
				independent financial review requirements of paragraph (3).
								(2)Bond
								(A)In
				generalA certified professional employer organization meets the
				requirements of this paragraph if the organization has posted a bond for the
				payment of taxes under subtitle C (in a form acceptable to the Secretary) in an
				amount at least equal to the amount specified in subparagraph (B).
								(B)Amount of
				bondFor the period April 1 of any calendar year through March 31
				of the following calendar year, the amount of the bond required is equal to the
				greater of—
									(i)5
				percent of the organization's liability under section 3511 for taxes imposed by
				subtitle C during the preceding calendar year (but not to exceed $1,000,000),
				or
									(ii)$50,000.
									(3)Independent
				financial review requirementsA certified professional employer
				organization meets the requirements of this paragraph if such
				organization—
								(A)has, as of the
				most recent review date, caused to be prepared and provided to the Secretary
				(in such manner as the Secretary may prescribe) an opinion of an independent
				certified public accountant that the certified professional employer
				organization's financial statements are presented fairly in accordance with
				generally accepted accounting principles, and
								(B)provides, not
				later than the last day of the second month beginning after the end of each
				calendar quarter, to the Secretary from an independent certified public
				accountant an assertion regarding Federal employment tax payments and an
				examination level attestation on such assertion.
								Such
				assertion shall state that the organization has withheld and made deposits of
				all taxes imposed by chapters 21, 22, and 24 of the Internal Revenue Code in
				accordance with regulations imposed by the Secretary for such calendar quarter
				and such examination level attestation shall state that such assertion is
				fairly stated, in all material respects.(4)Controlled
				group rulesFor purposes of the requirements of paragraphs (2)
				and (3), all professional employer organizations that are members of a
				controlled group within the meaning of sections 414(b) and (c) shall be treated
				as a single organization.
							(5)Failure to file
				assertion and attestationIf the certified professional employer
				organization fails to file the assertion and attestation required by paragraph
				(3) with respect to any calendar quarter, then the requirements of paragraph
				(3) with respect to such failure shall be treated as not satisfied for the
				period beginning on the due date for such attestation.
							(6)Review
				dateFor purposes of paragraph (3)(A), the review date shall be 6
				months after the completion of the organization's fiscal year.
							(d)Suspension and
				revocation authorityThe Secretary may suspend or revoke a
				certification of any person under subsection (b) for purposes of section 3511
				if the Secretary determines that such person is not satisfying the
				representations or requirements of subsections (b) or (c), or fails to satisfy
				applicable accounting, reporting, payment, or deposit requirements.
						(e)Work site
				employeeFor purposes of this title—
							(1)In
				generalThe term work site employee means, with
				respect to a certified professional employer organization, an individual
				who—
								(A)performs services
				for a customer pursuant to a contract which is between such customer and the
				certified professional employer organization and which meets the requirements
				of paragraph (2), and
								(B)performs services
				at a work site meeting the requirements of paragraph (3).
								(2)Service
				contract requirementsA contract meets the requirements of this
				paragraph with respect to an individual performing services for a customer if
				such contract is in writing and provides that the certified professional
				employer organization shall—
								(A)assume
				responsibility for payment of wages to such individual, without regard to the
				receipt or adequacy of payment from the customer for such services,
								(B)assume
				responsibility for reporting, withholding, and paying any applicable taxes
				under subtitle C, with respect to such individual's wages, without regard to
				the receipt or adequacy of payment from the customer for such services,
								(C)assume
				responsibility for any employee benefits which the service contract may require
				the organization to provide, without regard to the receipt or adequacy of
				payment from the customer for such services,
								(D)assume
				responsibility for hiring, firing, and recruiting workers in addition to the
				customer's responsibility for hiring, firing and recruiting workers,
								(E)maintain employee
				records relating to such individual, and
								(F)agree to be
				treated as a certified professional employer organization for purposes of
				section 3511 with respect to such individual.
								(3)Work site
				coverage requirementThe requirements of this paragraph are met
				with respect to an individual if at least 85 percent of the individuals
				performing services for the customer at the work site where such individual
				performs services are subject to 1 or more contracts with the certified
				professional employer organization which meet the requirements of paragraph (2)
				(but not taking into account those individuals who are excluded employees
				within the meaning of section 414(q)(5)).
							(f)Determination
				of employment statusExcept to the extent necessary for purposes
				of section 3511, nothing in this section shall be construed to affect the
				determination of who is an employee or employer for purposes of this
				title.
						(g)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this
				section.
						.
			(c)Conforming
			 amendments
				(1)Section 3302 of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new subsection:
					
						(h)Treatment of
				certified professional employer organizationsIf a certified
				professional employer organization (as defined in section 7705), or a customer
				of such organization, makes a contribution to the State's unemployment fund
				with respect to a work site employee, such organization shall be eligible for
				the credits available under this section with respect to such
				contribution.
						.
				(2)Section 3303(a)
			 of such Code is amended—
					(A)by striking the
			 period at the end of paragraph (3) and inserting ; and and by
			 inserting after paragraph (3) the following new paragraph:
						
							(4)if the taxpayer
				is a certified professional employer organization (as defined in section 7705)
				that is treated as the employer under section 3511, such certified professional
				employer organization is permitted to collect and remit, in accordance with
				paragraphs (1), (2), and (3), contributions during the taxable year to the
				State unemployment fund with respect to a work site
				employee.
							,
				and
					(B)in the last
			 sentence—
						(i)by
			 striking paragraphs (1), (2), and (3) and inserting
			 paragraphs (1), (2), (3), and (4), and
						(ii)by
			 striking paragraph (1), (2), or (3) and inserting
			 paragraph (1), (2), (3), or (4).
						(3)Section 6053(c)
			 of such Code is amended by adding at the end the following new
			 paragraph:
					
						(8)Certified
				professional employer organizationsFor purposes of any report
				required by this subsection, in the case of a certified professional employer
				organization that is treated under section 3511 as the employer of a work site
				employee, the customer with respect to whom a work site employee performs
				services shall be the employer for purposes of reporting under this section and
				the certified professional employer organization shall furnish to the customer
				any information necessary to complete such reporting no later than such time as
				the Secretary shall
				prescribe.
						.
				(d)Clerical
			 amendments
				(1)The table of
			 sections for chapter 25 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
					
						
							Sec. 3511. Certified professional employer
				organizations.
						
						.
				(2)The table of
			 sections for chapter 79 of such Code is amended by inserting after the item
			 relating to section 7704 the following new item:
					
						
							Sec. 7705. Certified professional employer
				organizations
				defined.
						
						.
				(e)Reporting
			 requirements and obligationsThe Secretary of the Treasury shall
			 develop such reporting and recordkeeping rules, regulations, and procedures as
			 the Secretary determines necessary or appropriate to ensure compliance with the
			 amendments made by this section with respect to entities applying for
			 certification as certified professional employer organizations or entities that
			 have been so certified. Such rules shall include—
				(1)notification of
			 the Secretary in the case of the commencement or termination of a service
			 contract described in section 7705(e)(2) of the Internal Revenue Code of 1986
			 between such a person and a customer, and the employer identification number of
			 such customer, and
				(2)such other
			 information as the Secretary determines is essential to promote compliance with
			 respect to the credits identified in section 3511(d) of such Code, and
				shall be
			 designed in a manner which streamlines, to the extent possible, the application
			 of requirements of such amendments, the exchange of information between a
			 certified professional employer organization and its customers, and the
			 reporting and recordkeeping obligations of the certified professional employer
			 organization.(f)User
			 feesSubsection (b) of section 7528 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new paragraph:
				
					(4)Certified
				professional employer organizationsThe annual fee charged under
				the program in connection with the ongoing certification by the Secretary of a
				professional employer organization under section 7705 shall not exceed
				$1,000.
					.
			(g)Effective
			 dates
				(1)In
			 generalThe amendments made by this section shall apply with
			 respect to wages for services performed on or after January 1 of the first
			 calendar year beginning more than 12 months after the date of the enactment of
			 this Act.
				(2)Certification
			 programThe Secretary of the Treasury shall establish the
			 certification program described in section 7705(b) of the Internal Revenue Code
			 of 1986, as added by subsection (b), not later than 6 months before the
			 effective date determined under paragraph (1).
				(h)No
			 inferenceNothing contained in this section or the amendments
			 made by this section shall be construed to create any inference with respect to
			 the determination of who is an employee or employer—
				(1)for Federal tax
			 purposes (other than the purposes set forth in the amendments made by this
			 section), or
				(2)for purposes of
			 any other provision of law.
				
